Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2002

USA v. Soto
Precedential or Non-Precedential:

Docket 0-5234




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Soto" (2002). 2002 Decisions. Paper 80.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/80


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ____________

                            No. 00-5234
                            ____________

                       UNITED STATES OF AMERICA

                                     v.

                            DANIEL SOTO

              BOLIVER HICIANO, AKA DANIEL SOTO,
                                                                Appellant
                            ____________

          Appeal from the United States District Court
                 for the District of New Jersey
                (D.C. Criminal No: 98-cr-00471)
       District Judge: The Honorable Nicholas H. Politan
                         _____________

           Submitted Under Third Circuit LAR 34.1(a)
                         June 21, 2001

        Before: ROTH, AMBRO, and FUENTES, Circuit Judges

                (Filed      January 31, 2002      )
                            ____________

                          MEMORANDUM OPINION
                             ____________

AMBRO, Circuit Judge

     In this appeal, Daniel Soto, pro se, asks that we vacate his
conviction for
conspiracy to commit money laundering under 18 U.S.C.   1956(h) and
possession of
false identification documents under 18 U.S.C.   1028 (a)(3), or, in the
alternative, to
remand his case for resentencing. Soto's counsel filed a brief pursuant
to Anders v.
California, 386 U.S. 738 (1967), advising us that he had completed a
conscientious
review of the record and concluded that there were no non-frivolous issues
on appeal.
Soto was notified that counsel had filed an Anders brief and was given an
opportunity to
present for review any arguments that he chose to make on his own. In
all, Soto offers
five arguments to support his appeal (three of which are not covered by
his counsel): first,
the District Court erred when it used the amount of money involved in
Soto's crime as a
sentencing factor without proving the amount beyond a reasonable doubt;
second, the
indictment, and by logical sequence the guilty plea, is invalid because it
failed to set forth
all the elements of the crimes charged; third, the guilty plea is invalid
because the District
Court failed to follow Rule 11(c)(1) of the Federal Rules of Criminal
Procedure when it
did not inform Soto of the elements of the crimes to which he was pleading
guilty; fourth,
the District Court erred when it did not grant Soto a downward departure
in sentencing
based on his pre-trial conditions; and lastly, the sentence should be
vacated because of
ineffective assistance of counsel. After conducting the necessary full
examination and
review of the proceedings below and of Soto's pro se arguments, we too
find the his
arguments without merit, and in affirming judgment of the District Court
we grant the
trial counsel's motion to withdraw.
                               I.
     The United States Customs Service ("Customs") and the Internal
Revenue Service
("IRS") began investigating Daniel Soto (a/k/a Bolivar Hiciano) and his
wife, Jasa Soto,
in May of 1996 for suspected money laundering. The Sotos owned and
operated in
Atlantic City their own company, Santo Domingo Travel, which the
Government
believed was being used for a money laundering operation.
     As part of the investigation, undercover agents gave the Sotos
approximately
$277,451 to launder to accounts in the Dominican Republic. At times the
agents
portrayed the currency transferred to the Sotos as proceeds from illegal
drug sales. From
September 27, 1996 until June 19, 1998, Daniel Soto executed over 28
illegal currency
transactions as part of the Government's undercover operation. Besides
money
laundering, the Sotos also sold false identification documents to the
undercover agents as
a requirement for continued money laundering. Customs' agents purchased
approximately 16 sets of false identification documents.
     On July 14, 1998, the Government filed a forty-count indictment
against Soto,
which charged him, inter alia, with money laundering in violation of 18
U.S.C.   1956(h)
and illegal possession of identification documents in violation of 18
U.S.C.   1028(a)(3),
respectively. On December 20, 1999, Soto pled guilty to Counts One and
Forty of the
indictment. The District Court conducted a sentencing hearing on March
28, 2000. Soto
was sentenced to 48 months imprisonment for Count One and 36 months for
Count Forty,
with the sentences to run concurrently. He filed a pro se Notice of
Appeal on April 3,
2000. As noted, his attorney has motioned to withdraw as counsel because
there are no
non-frivolous issues for appeal.
                               II.
     When counsel wishes to withdraw from representation on appeal, he
must do so
pursuant to the guidelines established by the Supreme Court in Anders.
Those guidelines
require a withdrawing attorney to submit to this Court "a brief referring
to anything in the
record that might arguably support the appeal." Id. at 744. "Such
'conscientious
examination' is grounded in the Constitutional requirement of substantial
equality and
fair process, which the Court notes 'can only be attained in behalf of his
client, as
opposed to that of amicus curiae.'" United States v. Youla, 241 F.3d 296,
299 (3d Cir.
2001) (quoting Anders, 386 U.S. at 744).
     We are guided in these matters by Local Appellate Rule 109.2(a),
which is
explained in Youla. "The court's inquiry when counsel submits an Anders
brief is thus
twofold: (1) whether counsel adequately fulfilled the rule's requirements;
and (2) whether
an independent review of the record presents any nonfrivolous issues."
Id. at 300; accord
United States v. Marvin, 211 F.3d 778, 779 (3d Cir. 2001). If counsel
fulfilled the Anders
inquiry and we find that there is arguable merit to the appeal, we will
grant counsel's
motion to withdraw, appoint new counsel, and request supplemental
briefing. See Local
Appellate Rule 109.2(a). If we find that the appeal is without merit, we
will dispose of
the appeal without appointing new counsel. See id. In this case, we
conclude that Soto's
counsel has adequately met the requirements in Anders and we grant his
motion to
withdraw. We also find that the appeal is without merit and we affirm the
judgment of
the District Court.
                   A. Adequacy of Anders Brief
     When preparing an Anders brief, counsel must (1) "satisfy the court
that counsel
has thoroughly examined the record in search of appealable issues," and
(2) "explain why
the issues are frivolous." Youla 241 F.3d at 300. The brief need not
rehash every
possible claim but must meet the standard of "conscientious examination"
laid out in
Anders. Id.
     The Anders brief presented here contains an adequate examination of
the possible
issues for appeal. The main argument discussed by counsel is that the
District Court
could have granted the motion to depart downward based on Soto's pre-trial
conditions,
the possibility of deportation, and family circumstances. Counsel
presents a significant
amount of case law in support of his contention that the District Court
would have to
consider these factors in deciding to grant the motion to depart downward.
Furthermore,
counsel also discusses the adequacy of the plea agreement under Rule 11 of
the Federal
Rules of Criminal Procedure, and explains how the record shows that Soto
understood his
plea agreement and that any argument challenging his guilty pleas would be
frivolous.
Although counsel has not covered every issue for appeal conceived by Soto,
he has
referred to the issues arguably supportable on appeal. Therefore, we
conclude that the
Anders brief is adequate.
                 B. Arguable Merits to the Appeal
     Although we generally rely on the Anders brief to identify the issues
raised for
appeal, we may look at the pro se brief as well. See Youla, 241 F.3d at
301. That pro se
brief contains five arguments, three of which, as noted, are not covered
by counsel.    After
reviewing the arguments in Soto's brief and those raised by the Anders
brief, we conclude
that they lack merit.
     The first issue that is discussed in the Anders brief, and Point IV
of Soto's pro se
brief, is that the District Court should have granted his motion for a
downward departure
based on his pre-trial conditions, possibility of deportation, and family
circumstances.
However, we reject this argument because Soto intentionally withdrew the
motion for a
downward departure. Although counsel argues that he re-requested such a
motion, we
find nothing in the record to support this assertion. Instead it appears
that, after Soto
withdrew his motion, counsel merely advocated to the District Court that
it sentence Soto
at the bottom of the Sentencing Guidelines. This hardly argues that we
should overturn
Soto's sentence and remand for a downward departure.
     The second issue discussed in the Anders brief, and Point III of
Soto's pro se brief,
is that his conviction is in violation of Rule 11(c)(1) of the Federal
Rules of Criminal
Procedure because the District Court did not specifically advise him of
the elements of
the crimes to which he was pleading guilty. Where a defendant fails to
call alleged errors
in a plea colloquy to the District Court's attention, we review only for
plain error. United
States v. Olano, 507 U.S. 725, 733 (1993). A plain error analysis
requires that "[t]here
must be an error that is plain and that affect[s] substantial rights.
Moreover, . . . the
decision to correct the forfeited error [is] within the sound discretion
of the court of
appeals, and the court should not exercise that discretion unless the
error seriously
affect[s] the fairness, integrity or public reputation of judicial
proceedings." Id. at 732
(citations and quotations omitted).
     Here we find no error in the District Court's plea colloquy. Rule
11(c)(1) does not
require that a defendant be notified of all the elements of the crimes to
which he is
pleading guilty. It only requires that the district court ensures that
the defendant knows
"the nature of the charge to which the plea is offered." Fed. R. Crim. P.
11. During the
plea colloquy the sentencing judge walked through a detailed questioning
process that
described all the elements of the crimes to which Soto pled guilty. Soto
unequivocally
affirmed that he understood he was pleading guilty to Count One, charging
him with
conspiracy to commit money laundering, and Count Forty, charging him with
possession
with intent to use and transfer illegal Social Security cards and birth
certificates in
violation of federal law.
     On a related issue, Soto argues in Point II of his pro se brief that
the District Court
should not have accepted his plea agreement because the indictment failed
to allege all
the elements of the crime for which the he was charged. Although Soto
never raised this
argument before the District Court, "we will consider it in light of our
prior holding that a
defendent may challenge an indictment for failure to charge an offense for
the first time
on appeal."    United States v. Cefaratti, 221 F.3d 502, 507 (3d Cir.
2000). "However,
when a challenge is urged for the first time on appeal we will construe
the indictment
liberally in favor of validity." Id. at 507. We read the indictments
under Count One,
dealing with conspiracy to commit money laundering, and Count Forty,
dealing with false
identification, as having all the sufficient elements of the charged
offenses. Both follow
the provisions of the statute under which Soto is being charged to our
satisfaction. We
therefore find that there was no error in the indictment.
     Soto argues in Point I of his pro se brief that his sentence is in
violation of the
recent Supreme Court ruling in Apprendi v. New Jersey, 530 U.S. 466
(2000). We
exercise plenary review of a defendant's challenge to his sentence under
Apprendi.
United States v. Williams, 235 F.3d 858, 861 (3d Cir. 2001). Soto claims
that because the
District Court never proved beyond a reasonable doubt the amount of money
that was
transferred, any enhancements received based on that amount, here two
levels, would be a
violation of Apprendi. Soto misinterprets, however, the Supreme Court's
ruling.
Apprendi only applies to cases where a defendant receives a sentence
beyond the
statutory maximum. Apprendi, 530 U.S. at 860. Soto's sentence of 48
months for
conspiracy to commit money laundering is far below the statutory maximum
of 20 years
and therefore this case does not fall into the domain of Apprendi.
     Last, we refuse to review Soto's claim of ineffective assistance of
counsel (Point V
of his pro se brief) because we generally do not review ineffective
assistance claims on
direct appeal and prefer that they be raised under a 28 U.S.C.    2255
motion. "There are
two reasons for that position: (1) if the same lawyer represented the
defendant both at trial
and on appeal, it is unrealistic to expect a lawyer to argue on appeal
that his own
performance at trial was ineffective; and (2) resolution of claims of
ineffective assistance
of trial counsel often requires consideration of matters that are outside
the record on direct
appeal and that should be considered by the district court in the first
instance." United
States v. DeRewal, 10 F.3d 100, 103 (3d Cir. 1993).
     In summary, we determine that the brief filed pursuant to Anders v.
California by
Soto's counsel is adequate and the motion by counsel to withdraw is
granted. We also
determine, based on the Anders brief and the brief filed pro se by Soto,
that his appeal is
without merit, and thus his conviction and sentence are affirmed.
TO THE CLERK:
     Please file the foregoing Memorandum Opinion.



/s/Thomas L. Ambro
                                   ___________________________
                                   Circuit Judge